        Case 4:20-cv-08745-HSG Document 1 Filed 12/10/20 Page 1 of 5



 1   Alexander J. Taylor, Esq.
     California Bar No. 332334
 2   Sulaiman Law Group, Ltd.
 3   2500 S. Highland Ave, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Fax: (630) 575-8188
 5   ataylor@sulaimanlaw.com
     Counsel for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                                           Case No. 3:20-cv-08745
 9    JEFFREY L. BANKS,
10                                                         COMPLAINT FOR DAMAGES
                         Plaintiff,
11                                                         1. VIOLATION OF THE TELEPHONE
             v.
                                                           CONSUMER     PROTECTION      ACT
12                                                         PURSUANT TO 47 U.S.C. § 227.
13    WELLS FARGO BANK, N.A.,

14                       Defendant.                        JURY TRIAL DEMANDED

15

16         NOW COMES Jeffrey L. Banks (“Plaintiff”), by and through the undersigned attorney,

17   complaining Wells Fargo Bank, N.A. (“Defendant”), as follows:
18                                        NATURE OF THE ACTION
19
        1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer
20
     Protection Act (“TCPA”) pursuant to 47 U.S.C. § 227.
21
                                         JURISDICTION AND VENUE
22
        2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, 28 U.S.C. §§1331
23

24   and 1337, as the action arises under the laws of the United States.

25      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

26   and is headquartered in the Northern District of California.
27
                                                  PARTIES
28
                                                       1
        Case 4:20-cv-08745-HSG Document 1 Filed 12/10/20 Page 2 of 5



 1      4. Plaintiff is a natural person over 18-years-of-age and is a “person” as defined by 47 U.S.C.
 2   §153(39).
 3
        5. Defendant is a national banking institution with its principal place of business located at
 4
     420 Montgomery Street, San Francisco, California 94104. Defendant is one of the nation’s largest
 5
     financial institutions and regularly conducts business in the State of California.
 6

 7                                FACTS SUPPORTING CAUSES OF ACTION

 8      6. Prior to the events giving rise to this cause of action, Plaintiff obtained a mortgage home

 9   loan through Defendant to finance the purchase of his house (“subject debt”).
10
        7. Due to unforeseen financial hardship, Plaintiff fell behind on payments on the subject debt.
11
        8. In August 2020, Defendant began placing collection calls to Plaintiff’s cellular telephone
12
     number (609) XXX-0368, in an attempt to collect on the defaulted subject debt.
13
        9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, possessor,
14

15   and operator of the cellular telephone ending in 0368.

16      10. Frustrated by the frequent phone calls, Plaintiff answered on August 5, 2020 and demanded
17   that Defendant stop calling him.
18
        11. Plaintiff also informed Defendant that he planned to file for bankruptcy and provided
19
     Defendant with his bankruptcy attorney’s contact information.
20
        12. Despite Plaintiff’s request, Plaintiff has continued to receive frequent collection calls from
21

22   Defendant.

23      13. In total, Defendant placed or caused to be placed numerous phone calls to Plaintiff’s cellular

24   telephone from August 2020 through the present day.
25      14. In the calls that Plaintiff did answer, Plaintiff was greeted by a noticeable period of “dead
26
     air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.
27

28
                                                        2
        Case 4:20-cv-08745-HSG Document 1 Filed 12/10/20 Page 3 of 5



 1       15. Specifically, there would be an approximate 2 second pause between the time Plaintiff said
 2   “hello,” and the time that a live agent introduced them self as a representative of Defendant.
 3
         16. Moreover, Plaintiff also hears what sounds to be call center noise in the background of
 4
     Defendant’s calls.
 5
         17. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone
 6

 7   using an automated telephone dialing system, a telephone dialing system that is commonly used in

 8   the debt collection industry to collect defaulted debts.

 9       18. Defendant mainly called Plaintiff from the phone numbers (800) 678-7986 and (800) 944-
10
     4601, but upon information and belief, Defendant may have used multiple other phone numbers to
11
     contact Plaintiff.
12
                                                    DAMAGES
13
         19. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general
14

15   well-being.

16       20. Defendant’s phone harassment campaign and illegal collection activities have caused
17   Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and
18
     occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased risk of
19
     personal injury resulting from the distraction caused by the incessant phone calls, aggravation that
20
     accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of
21

22   concentration, diminished value and utility of telephone equipment and telephone subscription

23   services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge his

24   cellular telephone as a result of increased usage of his telephone services.
25       21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied
26
     Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
27

28
                                                        3
        Case 4:20-cv-08745-HSG Document 1 Filed 12/10/20 Page 4 of 5



 1      22. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was forced
 2   to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful
 3
     conduct.
 4
                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 5
        23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.
 6

 7      24. Defendant placed or caused to be placed non-emergency calls, including but not limited to

 8   the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

 9   system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).
10
        25. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
11
     telephone numbers to be called, using a random or sequential number generator; and to dial such
12
     numbers.” 47 U.S.C. §227(a)(1).
13
        26. Upon information and belief, based on the lack of prompt human response during the phone
14

15   calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

16   Plaintiff’s cellular telephone.
17      27. Upon information and belief, the ATDS employed by Defendant transfers the call to a live
18
     agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
19
     phone.
20
        28. Any prior consent, if any, was revoked by Plaintiff’s written revocation.
21

22      29. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

23   telephone from August 2020 through the present day, using an ATDS without his prior consent.

24      30. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular
25   phone.
26
        31. Upon information and belief, Defendant has no system in place to document and archive
27
     whether it has consent to contact consumers on their cellular phones.
28
                                                        4
        Case 4:20-cv-08745-HSG Document 1 Filed 12/10/20 Page 5 of 5



 1      32. Upon information and belief, Defendant knew its collection practices were in violation of
 2   the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
 3
        33. The calls placed by Defendant to Plaintiff were regarding business activities and not for
 4
     emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).
 5
        34. Defendant, through its agents, representatives, subsidiaries, and/or employees acting within
 6

 7   the scope of their authority acted intentionally in violation of 47 U.S.C. §227(b)(1)(A)(iii).

 8      35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500

 9   per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing
10
     violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which
11
     Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).
12
        WHEREFORE, Plaintiff, JEFFREY L. BANKS, respectfully requests that this Honorable
13
     Arbitration enter judgment in his favor as follows:
14

15          a. Declaring that the practices complained of herein are unlawful and violate the
               aforementioned statutes and regulations;
16
            b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
17             pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
18
            c. Enjoining Defendant from further contacting Plaintiff; and
19
            d. Awarding any other relief as this Honorable Court deems just and appropriate.
20

21      Dated: December 10, 2020                            Respectfully submitted,

22
                                                            /s/ Alexander J. Taylor
23                                                          Alexander J. Taylor, Esq.
                                                            California Bar No. 332334
24                                                          Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Ave, Suite 200
25
                                                            Lombard, IL 60148
26                                                          Telephone: (630) 575-8181
                                                            Fax: (630) 575-8188
27                                                          ataylor@sulaimanlaw.com
                                                            Counsel for Plaintiff
28
                                                        5
